Title: From George Washington to Colonel William Malcom, 24 August 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters White plains 24 Augt 1778
          
          I recd yours of the 19th inclosing the weekly Return of the Garrison. If you cannot spare workmen to assist Capt. Stephens in the
            construction of his Machine it must be laid aside for the present. I will not undertake
            to say how far the Gentlemen, who have given their opinions of the Machine, may be
            right, but some others who have seen and considered the plan, view it in a different
            light from them. If it will be a work of much expence, the probability of its answering
            the end proposed shall be well considered before it is carried into execution.
          Genl Knox informs me that altho’ he has sent but two Companies to relieve Colo. Lambs
            three, yet they consist of a greater number of Men, consequently you are better off in
            respect to Artillery Men than you were before. I am &c.
        